[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 07-12914                ELEVENTH CIRCUIT
                                                          JANUARY 8, 2008
                        Non-Argument Calendar
                                                         THOMAS K. KAHN
                      ________________________
                                                              CLERK

                   D. C. Docket No. 05-00563-CV-KD

RICKY STEPHENS,

                                                     Plaintiff-Appellee,

                                  versus

HENRY LOVETTE,

                                                     Defendant-Appellant.

                      ________________________

               Appeals from the United States District Court
                  for the Southern District of Alabama
                     _________________________


                            (January 8, 2008)


Before BIRCH, DUBINA and BLACK, Circuit Judges.

PER CURIAM:
       Henry Lovette appeals the district court’s denial of his motion for summary

judgment in Ricky Stephens’ 42 U.S.C. § 1983 excessive force action against him.

Lovette asserts the district court erred in concluding he was not entitled to

qualified immunity. He specifically asserts the district court erred in concluding

that his conduct violated clearly established law under the Fourth Amendment

standard governing the treatment of arrestees. He contends the district court

should have analyzed his qualified immunity argument under the Fourteenth

Amendment, which governs the treatment of pretrial detainees. Alternatively, he

argues that even if his case is analyzed under the more stringent Fourth

Amendment standard, he is entitled to qualified immunity.

       After a thorough analysis, the district court concluded Stephens’ excessive

force claim should be analyzed under the Fourth Amendment, and concluded that

Lovette was not entitled to qualified immunity. We have reviewed the record and

the parties’ briefs, and conclude the district court did not err in applying the

Fourth Amendment to Stephens’ excessive force claim and denying qualified

immunity to Lovette. Thus, we affirm.1



       1
          Lovette summarily argues the district court erred in denying discretionary function
immunity and peace officer immunity to him. We affirm the district court in the denial of
discretionary function immunity and peace officer immunity for the reasons stated in its order of
June 23, 2007.

                                                2
AFFIRMED.




            3